                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

KIMBERLY HARLOW,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )   Case No. 3:17-cv-727-SMD
                                             )
NANCY A. BERRYHILL,                          )
Acting Commissioner of Social Security,      )
                                             )
       Defendant.                            )

                     MEMORANDUM OPINION AND ORDER

       Kimberly Harlow (“Plaintiff”) applied for a period of disability and disability

insurance benefits under Title II of the Social Security Act (“the Act”) and Supplemental

Security Income under Title XVI alleging a disability date of August 29, 2013. (R. 251-

64). Plaintiff subsequently amended the alleged onset date to January 14, 2014. (R. 278).

The applications were denied on December 5, 2014. (R. 164-72). Plaintiff timely appealed

and requested a hearing. (R. 173-74). A hearing was held before the Administrative Law

Judge (“ALJ”) on April 1, 2016. (R. 244-45). The ALJ rendered an unfavorable decision

on September 29, 2016. (R. 7-30). Plaintiff timely requested review of the ALJ’s decision

by the Appeals Council. (R. 250). The Appeals Council denied Plaintiff’s request for

review. (R. 1-6). As a result, the ALJ’s decision became the final decision of the

Commissioner of Social Security (“Commissioner”).          Id.   Judicial review proceeds

pursuant to 42 U.S.C. § 405(g), and 28 U.S.C. § 636(c). Pursuant to 28 U.S.C. § 636(c),

both parties have consented to the conduct of all proceedings and entry of a final judgment
by the undersigned United States Magistrate Judge. Pl.’s Consent to Jurisdiction (Doc.

10); Def.’s Consent to Jurisdiction (Doc. 9). After careful scrutiny of the record and briefs,

for reasons herein explained, the Court concludes that the Commissioner’s decision is to

be AFFIRMED.

                              I. STANDARD OF REVIEW

       The Court’s review of the Commissioner’s decision is a limited one. The Court’s

sole function is to determine whether the ALJ’s opinion is supported by substantial

evidence and whether the proper legal standards were applied. See Jones v. Apfel, 190 F.3d

1224, 1228 (11th Cir. 1999); Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir.

1983). “The Social Security Act mandates that ‘findings of the Secretary as to any fact, if

supported by substantial evidence, shall be conclusive.’” Foote v. Chater, 67 F.3d 1553,

1560 (11th Cir. 1995) (quoting 42 U.S.C. §405(g)). Thus, this Court must find the

Commissioner’s decision conclusive if it is supported by substantial evidence. Graham v.

Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997). Substantial evidence is more than a scintilla

— i.e., the evidence must do more than merely create a suspicion of the existence of a fact

and must include such relevant evidence as a reasonable person would accept as adequate

to support the conclusion. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997) (citing

Richardson v. Perales, 402 U.S. 389, 401 (1971)); Foote, 67 F.3d at 1560 (citing Walden

v. Schweiker, 672 F.2d 835, 838 (11th Cir. 1982)).

       If the Commissioner’s decision is supported by substantial evidence, the district

court will affirm, even if the court would have reached a contrary result as finder of fact,

and even if the evidence preponderates against the Commissioner’s findings. Ellison v.
                                              2
Barnhart, 355 F.3d 1272, 1275 (11th Cir. 2003); Edwards v. Sullivan, 937 F.2d 580, 584

n.3 (11th Cir. 1991) (quoting MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)).

The Court must view the evidence as a whole, taking into account evidence favorable as

well as unfavorable to the decision. Foote, 67 F.3d at 1560 (citing Chester v. Bowen, 792

F.2d 129, 131 (11th Cir. 1986). The Court “may not decide facts anew, reweigh the

evidence, or substitute [its] judgment for that of the [Commissioner],” but rather it “must

defer to the Commissioner’s decision if it is supported by substantial evidence.” Miles v.

Chater, 84 F.3d 1397, 1400 (11th Cir. 1997) (quoting Bloodsworth, 703 F.2d at 1239).

       The Court will reverse a Commissioner’s decision on review if the decision applies

incorrect law, or if the decision fails to provide the district court with sufficient reasoning

to determine that the Commissioner properly applied the law. Keeton v. Dep’t of Health

& Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citing Cornelius v. Sullivan, 936

F.2d 1143, 1145 (11th Cir. 1991)). There is no presumption that the Commissioner’s

conclusions of law are valid. Id.; Brown v. Sullivan, 921 F.2d 1233, 1236 (11th Cir. 1991)

(quoting MacGregor, 786 F.2d at 1053).

              II. STATUTORY AND REGULATORY FRAMEWORK

       The Act’s general disability insurance benefits program (“DIB”) provides income

to individuals who are forced into involuntary, premature retirement, provided they are

both insured and disabled, regardless of indigence. See 42 U.S.C. § 423(a). The Act’s

Supplemental Security Income (“SSI”) is a separate and distinct program. SSI is a general

public assistance measure providing an additional resource to the aged, blind, and disabled

to assure that their income does not fall below the poverty line. Eligibility for SSI is based
                                              3
upon proof of indigence and disability. See 42 U.S.C. §§ 1382(a), 1382c(a)(3)(A)-(C).

However, despite the fact they are separate programs, the law and regulations governing a

claim for DIB and a claim for SSI are identical. See Strickland v. Harris, 615 F.2d 1103,

1105-06 (5th Cir. 1980). Therefore, claims for DIB and SSI are treated identically for the

purpose of determining whether a claimant is disabled. Patterson v. Bowen, 799 F.2d 1455,

1456 n.1 (11th Cir. 1986). Applicants under DIB and SSI must prove “disability” within

the meaning of the Act, which defines disability in virtually identical language for both

programs.    See 42 U.S.C. §§ 423(d), 1382c(a)(3), 1382c(a)(3)(G); 20 C.F.R. §§

404.1505(a), 416.905(a). A person is entitled to disability benefits when the person is

unable to “engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment”

is one resulting from “anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.” 42

U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

      The Commissioner employs a five-step, sequential evaluation process to determine

whether a claimant is entitled to benefits. See 20 C.F.R. §§ 404.1520, 416.920 (2010).

      (1) Is the person presently unemployed?

      (2) Is the person’s impairment(s) severe?

      (3) Does the person’s impairment(s) meet or equal one of the specific impairments
          set forth in 20 C.F.R. Pt. 404, Subpt. P, App. 1?


                                            4
       (4) Is the person unable to perform his or her former occupation?

       (5) Is the person unable to perform any other work within the economy?

       An affirmative answer to any of the questions leads either to the next
       question, or, on steps three and five, to a finding of disability. A negative
       answer to any question, other than step three, leads to a determination of “not
       disabled.”

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986).

       The burden of proof rests on a claimant through step four. See Phillips v. Barnhart,

357 F.3d 1232, 1237-39 (11th Cir. 2004). Claimants establish a prima facie case of

qualifying for disability once they meet the burden of proof from step one through step

four. At step five, the burden shifts to the Commissioner, who must then show that there

are a significant number of jobs in the national economy that the claimant can perform. Id.

       To perform the fourth and fifth steps, the ALJ must determine the claimant’s

Residual Functional Capacity (“RFC”). Id. at 1238-39. RFC is what the claimant is still

able to do despite his impairments and is based on all relevant medical and other evidence.

Id. It also can contain both exertional and non-exertional limitations. Id. at 1242-43. At

the fifth step, the ALJ considers the claimant’s RFC, age, education, and work experience

to determine if there are jobs available in the national economy that the claimant can

perform. Id. at 1239. To do this, the ALJ can either use the Medical Vocational Guidelines

(“grids”) or hear testimony from a vocational expert (“VE”). Id. at 1239-40.

       The grids allow the ALJ to consider factors such as age, confinement to sedentary

or light work, inability to speak English, educational deficiencies, and lack of job

experience. Each factor can independently limit the number of jobs realistically available


                                             5
to an individual. Id. at 1240. Combinations of these factors yield a statutorily-required

finding of “Disabled” or “Not Disabled.” Id.

             III. ADMINISTRATIVE FINDINGS AND CONCLUSIONS

        Plaintiff was forty-three years old as of the alleged onset date. (R. 280). Plaintiff

had a seventh-grade education and worked as taxi driver; a bartender, cook, and server; a

garment sorter; a retail clerk; and a factory inspector. (R. 311-19). Plaintiff ceased working

on September 21, 2011 but claimed a disability onset as of January 14, 2014. (R. 278,

311).

        The ALJ considered Plaintiff’s claim pursuant to the five-step, sequential evaluation

process described above. (R. 11-12). At step one, the ALJ found that Plaintiff was not

gainfully employed since the alleged onset date. Id. At step two, the ALJ found that,

individually, Plaintiff’s impairments were non-severe, but, collectively, she had a

combination of medically determinable impairments that were “severe” within the meaning

of 20 C.F.R § 404.1520. Id. The ALJ found the Plaintiff had the following impairments:

obesity; chronic obstructive pulmonary disease (COPD) including asthma and bronchitis,

stable; minimal spondylosis and degenerative disc disease, lumbar spine; edema; history

of lack of control; gastroesophageal reflux disease; hypothyroidism, controlled; history of

pulmonary hypertension; history of dyspnea; and essential hypertension, controlled. (R.

12-13). At step three, the ALJ found Plaintiff’s combination of impairments, while severe,

did not meet or equal one of the listed disabilities set forth in 20 C.F.R. Pt. 404, Subpt. P,

App. 1. (R. 14).



                                              6
       Before continuing to steps four and five, the ALJ determined Plaintiff’s RFC. (R.

15-22). The ALJ found that, despite her impairments, Plaintiff’s RFC allowed her to

perform light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), with the

following limitations:

       [C]laimant can stand and/or walk at least one hour without interruption and
       at least six hours over the course of an eight-hour workday. The claimant
       can sit at least six hours over the course of an eight-hour workday. The
       claimant cannot not climb ropes, poles, scaffolds or ladders. The claimant
       can occasionally climb ramps and stairs. The claimant can occasionally
       balance, stoop, kneel, crouch, and crawl. The claimant can frequently use
       her lower extremities for the operation of foot controls. The claimant can
       occasionally work in humidity, wetness and extreme temperatures; however,
       she cannot work outdoors. The claimant can occasionally work around dusts,
       gases, odors and fumes. The claimant cannot work in poorly ventilated areas.
       The claimant cannot work at unprotected heights. The claimant can
       occasionally work with operating hazardous machinery. The claimant can
       frequently work while exposed to vibration. The claimant can frequently
       operate motorized vehicles.

(R. 15).

       At step four, the ALJ found—based on Plaintiff’s RFC and the testimony of the

VE—Plaintiff was able to perform her past relevant work as a garment sorter. (R. 22).

Alternatively, at step five, the ALJ found that if Plaintiff could not return to her past

relevant work, there were other jobs that exist in significant numbers in the national

economy she could perform. Id. Based upon the testimony of the VE, the ALJ identified

the following representative occupations: “Tagger,” “Inspector,” and “Laundry Worker.”

(R. 23). Thus, the ALJ found Plaintiff not disabled as defined under sections 216(i) and

223(d) of the Act. (R. 23).




                                            7
                                IV. MEDICAL HISTORY

       The Court adopts, in large part, the facts as set out in Plaintiff’s brief pertaining to

her medical history. (Doc. 12) at 6-9. Plaintiff indicated in her application the following

physical conditions: COPD, pulmonary hypertension, edema in legs and feet, facet disorder

(L2-S1), pain all over from her neck to her feet, a thyroid problem, and acid reflux. (R.

284). Plaintiff reported a height of 62 inches and a weight of 219 pounds, which equates

to a body mass index (BMI) of 40.1. Id.

       Plaintiff’s earliest physical examination in the record is an April 17, 2010,

consultative examination report (“CER”) from a family practice physician, Dr. Melvin

Williams. (R. 377-82). Dr. Williams noted Plaintiff had poor air movement bilaterally

and 1+ lower extremity edema up to the level of the mid tibia. Id. A chest x-ray indicated

a normal heart size, normal media stinum, and assessed dyspnea, COPD, and acute

bronchitis. Id. An MRI of the lumbar spine showed a normal lumbosacral spine. Id. Dr.

Williams diagnosed COPD with a history of asthma, chronic, persistent, with continued

tobacco abuse. Id. A later MRI, dated January 16, 2012 and performed by Dr. Ross Barnett

showed a normal lumbar spinal alignment with no bulging or herniation seen. (R. 632).

       A chest x-ray dated May 11, 2012 and reviewed by Dr. Louise Geary found an

otherwise normal study with a normal heart size, normal pulmonary vascularity, and

minimal prominence in the area of the azygos node. (R. 383). The record shows a CER

was performed by an internal medicine physician, Dr. Oluyinka S. Adejili, on March 21,

2013, in response to an earlier application for DIB/SSI benefits alleging an onset date of

September 21, 2011. The CER found no issues with Plaintiff’s musculoskeletal system or
                                              8
swelling of the joints. (R. 391-95). Dr. Adejili further noted normal respiration and

diaphragmatic excursion with only slight diminishment due to auscultation. Id. Heart rate

and respiration were measured as normal, with an elevated blood pressure and a BMI

reading of 39.5. Id. ECG was normal, chest x-ray showed clear lungs but with increased

bronchial marking bilaterally, and spinal x-ray showed minimal lumbar spondylosis and

degenerative disc disease. Id. Dr. Adediji concluded that because of the non-specific

obstructive airway disease, Plaintiff might not tolerate low to intermediate levels of

exertion. Id. A chest x-ray performed on March 31, 2013, showed clear lungs, no pleural

effusion or pleural thickening and normal cardiac size. (R. 572). A physical examination

performed by Dr. Dixie Kidd on November 18, 2013, showed bilateral respiratory

auscultation and decreased breath sounds but showed no edema or swelling in the

extremities. (R. 417-21). However, at a follow-up appointment on December 18, 2013,

the examining physician’s assistant, Jessica Melvin, noted 3+ bilateral edema in the lower

legs. (R. 423-26).

      On January 14, 2014—the alleged amended onset date—Plaintiff met with Dr.

Dimtcho Popov for an evaluation and consult.        (R. 441-58).   Dr. Popov’s physical

examination reported a normal respiratory rate and pattern with normal vesicular breath

sounds and no rales, rhonchi, wheezing, or pleuritic rubs. Id. Cardiovascular examination

revealed normal heart rate and rhythm with no murmurs, gallops, thrills, or heaves. Id.

Plaintiff’s ECG was normal. (R. 633). Examination of the extremities showed no cyanosis,

no clubbing, but 3+ peripheral edema. (R. 441-58). A spirometry report indicates dyspnea,

high COPD risk, and a severe airway obstruction with low vital capacity. Id. Dr. Popov
                                            9
diagnosed obstructive chronic, controlled bronchitis, unspecified acquired hypothyroidism,

and COPD and referred Plaintiff to Dr. Keri Brown, a pulmonologist, for evaluation of her

COPD. Id. Dr. Popov also referred Plaintiff to the Montgomery, AL, Center for Pain for

management of her back pain on the same day. Id. On January 22, 2014, Plaintiff was

examined by Dr. Brown. (R. 434-36). Vitals showed a blood pressure of 123/79, pulse

oximetry of 97%, and a BMI of 39.06. Id. Cardiovascular examination showed normal

heart rate and rhythm with no murmurs, gallops, or rubs. Id. Respiratory examination

showed normal bronchial breath sounds bilaterally without increased work of breathing or

retractions and no rales, rhonchi, or wheezes. Id. Examination of the extremities show no

clubbing, cyanosis, or edema. Id. Dr. Brown assessed COPD and chronic bronchitis and

scheduled a follow-up in three months. Id. Two weeks later, Plaintiff met again with Dr.

Popov. (R. 437-40). Dr. Popov’s physical examination indicated a normal respiratory rate

and pattern with normal vesicular breath sounds and no rales, rhonchi, wheezing, or

pleuritic rubs. Id. Cardiovascular examination revealed normal heart rate and rhythm with

no murmurs, gallops, thrills, or heaves. Id. Examination of the extremities show no

cyanosis, no clubbing, and no peripheral edema. Id. Despite reporting no symptoms in his

physical examination, Dr. Povov diagnosed Plaintiff with obstructive chronic, controlled

bronchitis and chronic, uncontrolled swelling of the limb, but he did not diagnose COPD,

asthma, or hypothyroidism. Id. Dr. Povov scheduled a follow-up in three months and

referred Plaintiff to Dr. Joseph Deering for a heart catheterization and evaluation for

possible pulmonary hypertension. Id.



                                           10
       On February 19, 2014, Plaintiff met with Dr. Deering prior to undergoing the heart

catheterization. (R. 463-65). Dr. Deering’s examination reported clear to auscultation lung

function, normal heart rate and rhythm, and 3+ lower extremity edema. Id. Dr. Deering

performed a stress test on Plaintiff and reported results that were negative for chest pain

and ischemia and positive for moderate dyspnea. Id. On February 26, 2014, Plaintiff

underwent a heart catheterization. (R. 459-62). The procedure report indicated normal

cardiac output with mild to moderate pulmonary hypertension and elevated heart filling

pressures. Id. Dr. Deering followed up with Plaintiff on March 13, 2014, to review her

test results. (R. 466-69). He diagnosed COPD with mild to moderate secondary pulmonary

hypertension as well as bilateral lower extremity edema. Id. Dr. Deering attributed the

impairments to Plaintiff’s obesity and recommended a low sodium and low carb diet,

regular exercise, and cessation of Plaintiff’s excessive sweet tea consumption. Id.

       The Plaintiff was seen by the Montgomery, AL, Center for Pain on February 20,

2014. (R. 473-88). At that appointment, Plaintiff denied any chest pain/pressure, edema,

exercise intolerance, asthma, pleuritic pain, dyspnea, or wheezing. Id. The examining

physician, Dr. Aaron Shinkle, reported normal respiration without pain and overall strong

cardiovascular function. Id. Plaintiff was seen again on March 29, 2019, and again denied

any chest pain/pressure or exercise intolerance but did complain of asthma, dyspnea, and

wheezing. Id. Dr. Shinkle again reported normal respiration without pain and overall

strong cardiovascular function. Id. Plaintiff was seen a third time on April 14, 2014, and

again denied any chest pain/pressure or exercise intolerance but did complain of asthma,

dyspnea, and wheezing. Id. Dr. Shinkle again reported normal respiration without pain
                                            11
and overall strong cardiovascular function. Id. Plaintiff was seen a fourth time on May

21, 2014, and a fifth time on July 16, 2014. (R. 506-09, 588-91). At both appointments,

Plaintiff denied any shortness of breath, wheezing, or cough, but did admit back, neck, and

joint pain. Id. Dr. Shinkle’s examinations showed unlabored breathing, no edema or

cyanosis in the extremities, paraspinal musculater tenderness and decreased spine range of

motion. Id. At each appointment, Plaintiff was prescribed inter alia Lasix, Advair, and

Norco. (R. 473-88, 506-09). Plaintiff reported at her second visit that she wanted to

continue being prescribed these medications because they allowed her to perform activities

of daily living with no untoward effects. Id. at 488. Plaintiff further reported that she

suffered no complications from the use of these medications and that they were giving

adequate analgesia. Id.

       Plaintiff had a follow-up appointment with Dr. Popov on March 31, 2014. (R. 497-

500). Dr. Popov’s physical examination reported a normal blood pressure of 112/74, pulse

of 92, and BMI of 39.07. Id. Examination of the respiratory system revealed a normal

respiratory rate and pattern. Id. The lung fields were resonant bilaterally, with equally

palpable vibrations, normal vesicular breath sounds, and no rales, rhonchi, wheezing, or

pleuritic rubs. Id. Examination of the cardiovascular system revealed no thrills or heaves

with a normal S1, S2, normal heart rate, regular rhythm, and no murmurs or gallops. Id.

Examination of the back revealed no abnormal curvatures or point tenderness and full range

of motion. Id. Dr. Popov diagnosed shortness of breath, hypertension, and swelling of the

limb, but not hypothyroidism, COPD, bronchitis, or asthma. Id.



                                            12
       Plaintiff had a second appointment with her pulmonologist, Dr. Brown, on April 22,

2014. (R. 489-91). Dr. Brown noted in her examination normal heart rate and rhythm,

bronchial breath sounds bilaterally without increased work of breathing or retractions, and

chronic non-pitting lower extremity edema. Id. Dr. Brown assessed COPD with asthma,

chronic pulmonary heart disease, and chronic bronchitis. Id. Plaintiff also met with Dr.

Popov on the same day. (R. 493-96). Dr. Popov’s physical examination reported a normal

blood pressure of 101/80, pulse of 74, and BMI of 39.06. Id. Examination of the

respiratory system revealed a normal respiratory rate and pattern with normal vesicular

breath sounds and no rales, rhonchi, wheezing, or pleuritic rubs. Examination of the

cardiovascular system revealed no thrills or heaves with a normal S1, S2, normal heart rate,

regular rhythm, and no murmurs or gallops. Id. Examination of the back revealed no

abnormal curvatures or point tenderness and full range of motion. Id. Dr. Popov diagnosed

unspecified acquired hypothyroidism and swelling of limb, but did not diagnose COPD,

bronchitis, asthma, or pulmonary hypertension. Id. Dr. Brown also performed a diagnostic

polysomnography on May 29, 2014, which showed a normal sleep architecture and no

evidence of cardiac dysrhythmia or PVC. (R. 519-21). Plaintiff was again seen by Dr.

Popov on September 17, 2014. (R. 601-04). Dr. Popov’s examination results were

identical to the previous two visits, except that on this visit, he diagnosed unspecified

acquired hypothyroidism and chronic bronchitis, but not COPD, asthma, or pulmonary

hypertension. Id.

       Plaintiff was seen by Dr. Shinkle on January 8, 2015. (R. 799-802). Dr. Shinkle’s

physical examination indicated unlabored breathing, no edema or cyanosis, but paraspinal
                                            13
musculater tenderness and decreased spine range of motion. Id. Dr. Shinkle diagnosed

lumbosacral radiculitis, asthma, cervicalgia, hypertension, and lumbago, but not COPD,

bronchitis, or hypothyroidism. Id. Plaintiff was seen by a nurse practitioner, Kimberly

Buckalew on April 2, 2015. (R. 817-20). Buckalew observed unlabored breathing, regular

heart rate and rhythm, and marked lower extremity edema. Id. Buckalew diagnosed inter

alia pulmonary hypertension, thyroid disorder, and COPD. Id. Plaintiff saw Dr. Shinkle

again on April 28, 2015. (R. 795-98). Dr. Shinkle’s PE was identical to the January exam,

but this time he diagnosed lumbosacral radiculitis and cervical radiculitis but not lumbago,

COPD, hypertension, hypothyroidism, or bronchitis. Id. Dr. Shinkle saw Plaintiff again

on July 28, 2015. (R. 790-94). The physical examination was again identical to the first

two, and he diagnosed lumbosacral radiculitis, cervicalgia, and lumbago. Id.

       Plaintiff was seen by Dr. Jeff Stewart, a primary care physician, on August 24, 2015.

(R. 749-52). Dr. Stewart’s physical examination reported unlabored breathing with normal

breath sounds throughout, regular heart rate and rhythm, and stated no edema of the lower

extremities was present. Id. Dr. Stewart diagnosed COPD, and bronchitis, but not

pulmonary hypertension, asthma, or edema. Id. Plaintiff was seen again by Dr. Stewart

ten days later on September 3, 2015. (R. 745-48). Dr. Stewart’s medical examination

reported breathing slightly labored and breath sounds distant throughout as well as bilateral

3+ edema. Id. Dr. Stewart diagnosed COPD, pulmonary hypertension, and edema, but not

bronchitis or asthma. Id. Plaintiff was seen by Dr. Mohammed Shubair, a pulmonologist,

on October 13, 2015. (R. 769-76). Plaintiff’s vitals showed a normal blood pressure of

111/76, pulse of 77, and BMI of 34.4. Id. Dr. Shubair’s physical examination reported
                                             14
normal breath sounds and good air movement, no wheezing, rales, or rhonchi and normal

heart rate and rhythm. Id. Dr. Shubair also observed normal tone, strength, and movement

of all joints, bones, and muscles. Id. Dr. Shubair diagnosed severe COPD, pulmonary

hypertension, and congestive heart failure. Id. Dr. Shubair scheduled Plaintiff for a

pulmonary function analysis which was performed on October 29, 2015. (R. 773-76).

Plaintiff again met with Dr. Shinkle nine days later on October 22, 2015. (R. 786-89). At

this appointment, Dr. Shinkle diagnosed chronic bilateral cervical radiculitis and chronic

bilateral lumbar radiculitis. Id. The next day, October 23, 2015, Plaintiff was seen by Dr.

Stewart. (R. 741-44). Dr. Stewart’s medical examination reported unlabored breathing

but moderate diminished breath sounds. Id. Dr. Stewart also noted no edema or cyanosis

in the extremities. Id. Dr. Stewart diagnosed COPD and bronchitis, but not pulmonary

hypertension, asthma, or edema. Id. Plaintiff met again with Dr. Shubair on November 4,

2015, to review the results of the pulmonary function analysis. (R. 766-68). Dr. Shubair

diagnosed Plaintiff with severe COPD. Id. Plaintiff had an annual follow-up two days

later with Dr. Deering on November 6, 2015. (R. 723-24). A physical examination showed

a BP of 113/78, a pulse of 81, oxygen saturation of 98 percent, and a BMI of 34.43. Id.

Dr. Deering diagnosed COPD and pulmonary hypertension, but not bronchitis or asthma.

Id.

       On January 18, 2016, Plaintiff was seen by Dr. Stewart (R. 737-40). Dr. Stewart’s

physical examination reported unlabored breathing with normal breath sounds throughout

and regular heart rate and rhythm, marked lower extremity edema, and normal spinal range

of motion. Id. Dr. Stewart diagnosed lower extremity edema, but not COPD, bronchitis,
                                            15
or pulmonary hypertension. Id. Plaintiff was seen by Dr. David Holmes in Auburn, AL,

on January 25, 2016. (R. 758-61). Dr. Holmes noted unlabored breathing and normal

breath sounds as well as normal heart rate and rhythm. Id. Dr. Holmes also noted no

edema present in the lower extremities.           Id.   Dr. Holmes diagnosed pulmonary

hypertension, venous insufficiency, and localized edema, but not COPD, bronchitis, or

asthma. Id. Plaintiff was seen again by Dr. Shubair, on February 2, 2016. (R. 764-76).

Dr. Shubair’s physical examination showed decreased breath sounds and diminished air

movement as well as 3+ edema. Id. Dr. Shubair diagnosed severe COPD, pulmonary

hypertension, and congestive heart failure. Id.

                           V. PLAINTIFF’S ARGUMENTS

   Plaintiff identifies the following three issues in her “Statement of the Issues:”

   1. The Commissioner’s decision should be reversed because the common medical

       opinions of record show that Ms. Harlow’s medical determinable impairments

       would prevent the performance of substantial gainful activity on a regular and

       continuing basis.

   2. The Commissioner’s decision should be reversed because the ALJ erred by failing

       to provide adequate rationale addressing the medical opinions of record expressed

       by Ms. Harlow’s treating specialist which support a disability finding.

   3. The Commissioner’s decision should be reversed because the ALJ erred by

       improperly acting as both Judge and medical doctor.

(Doc. 12) at 4.



                                             16
                                         VI. ANALYSIS

A. The ALJ did not err in concluding Plaintiff can perform her past relevant work.

       Plaintiff argues that the ALJ erred by incorrectly rejecting the medical opinions of

her four treating physicians. (Doc. 12) at 4-5. Plaintiff asserts that the medical opinions

of record provide substantial evidence that her medically determinable impairments would

prevent the performance of substantial gainful activity on a regular and continuing basis.

Id. Plaintiff argues that the ALJ failed to note any medical opinions of record which

controverted the medical opinions of her treating physicians and, hence, may not be

arbitrarily rejected. Id.

       The testimony of a treating physician must be given substantial or considerable

weight unless “good cause” is shown to the contrary. Lewis v. Callahan, 125 F.3d 1436,

1440 (11th Cir. 1997) (citing MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir.1986);

Broughton v. Heckler, 776 F.2d 960, 961–62 (11th Cir. 1985)). Good cause to discount

the treating physician’s opinion exists when the: (1) treating physician’s opinion was not

bolstered by the evidence; (2) evidence supported a contrary finding; or (3) treating

physician’s opinion was conclusory or inconsistent with the doctor’s own medical records.

Winschel v.Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011). The ALJ must

clearly articulate the reasons for giving less weight to the opinion of a treating physician.

Lewis, 125 F.3d at 1441.

       Here, the ALJ properly considered the medical opinion evidence and clearly

articulated his reasons for having good cause to discount Plaintiff’s four treating

physicians’ opinions. First, the ALJ properly afforded Dr. Popov’s medical opinion “no
                                             17
weight” because it was not bolstered by the evidence and because it was inconsistent with

his own medical records. The ALJ explained that Dr. Popov never reported a physical

examination or test result that was consistent with his opinion limiting Plaintiff to less than

sedentary work. (R. 20). The undersigned agrees that the record of Dr. Popov’s physical

examinations shows diagnoses inconsistent with his recorded medical observations as well

as diagnoses that were inconsistent between examinations.

       For example, Dr. Popov’s first medical examination of Plaintiff on January 14, 2014

showed inconsistencies between his observations and his diagnoses. (R. 441-58). Dr.

Popov recorded a normal respiratory rate and pattern with normal vesicular breath sounds

and no rales, rhonchi, wheezing, or pleuritic rubs. Id. His cardiovascular examination

showed a normal heart rate and rhythm with no murmurs, gallops, thrills, or heaves. Id.

Plaintiff’s ECG was normal. (R. 633). Despite those observations, Dr. Popov diagnosed

obstructive chronic, controlled bronchitis and COPD. (R. 441-58).

       In addition, Dr. Popov’s observations and diagnoses were inconsistent between

examinations. For example, a follow-up examination a few weeks after Plaintiff’s first

appointment with Dr. Popov showed different results from the previous visit. (R. 437-40).

Dr. Popov’s physical examination indicated a normal respiratory rate and pattern with

normal vesicular breath sounds and no rales, rhonchi, wheezing, or pleuritic rubs. Id.

Cardiovascular examination revealed normal heart rate and rhythm with no murmurs,

gallops, thrills, or heaves. Id. Examination of the extremities show no cyanosis, no

clubbing, and no peripheral edema. Id. Despite reporting no symptoms in his physical



                                              18
examination, Dr. Povov added a diagnosis of uncontrolled swelling of the limb, but he did

not diagnose COPD, which he had diagnosed at Plaintiff’s previous exam. Id.

      In addition to the inconsistencies in diagnoses, the undersigned finds that Dr.

Popov’s opinion as to Plaintiff’s limitations is not supported by his own examinations or

the medical evidence as a whole. The ALJ noted that Dr. Popov, in his Medical Source

Statement (“MSS”), limited Plaintiff to sitting no more than four hours over the course of

an eight-hour workday despite his lack of medical or clinical findings which would support

his assessment of Plaintiff’s limitations. (R. 20). The ALJ further found that while Dr.

Popov noted Plaintiff’s respiratory impairment, which was her greatest impairment, he did

not completely limit her capacity to work based on that impairment. Id. Dr. Popov reported

Plaintiff would miss four days a month but neither his records nor the MSS explain why

he would conclude as such. (R. 680). Thus, the undersigned finds that the ALJ had good

cause to discount Dr. Popov’s opinion, and his decision was supported by substantial

evidence. Accordingly, the Court concludes the ALJ properly considered and discounted

the opinion of Dr. Popov.

      Similarly, the ALJ properly afforded Dr. Brown’s medical opinion “no weight”

because her opinion was not bolstered by the evidence and because her opinion was

inconsistent with her own medical records. Dr. Brown’s physical examinations show

diagnoses inconsistent with her recorded medical observations as well as diagnoses that

were inconsistent between examinations. For example, Dr. Brown’s medical examination

of Plaintiff on January 22, 2014, showed inconsistencies between her observations and her

diagnoses. (R. 434-36). Dr. Brown recorded vitals showing a blood pressure of 123/79,
                                           19
pulse oximetry of 97%, and a BMI of 39.06. Id. Cardiovascular examination showed

normal heart rate and rhythm with no murmurs, gallops, or rubs.          Id.   Respiratory

examination showed normal bronchial breath sounds bilaterally without increased work of

breathing or retractions and no rales, rhonchi, or wheezes. Id. Examination of the

extremities show no clubbing, cyanosis, or edema. Id. Despite such an unremarkable

examination, Dr. Brown diagnosed Plaintiff with COPD and chronic bronchitis. Id. At a

follow-up examination on April 22, 2014, Dr. Brown again noted normal heart rate and

rhythm, bronchial breath sounds bilaterally without increased work of breathing or

retractions. (R. 489-91). Dr. Brown also performed a diagnostic polysomnography on May

29, 2014, which showed a normal sleep architecture and no evidence of cardiac

dysrhythmia or PVC. (R. 519-21). Dr. Brown diagnosed COPD with asthma, chronic

pulmonary heart disease, and chronic bronchitis despite recording no symptoms during her

examination which supported those diagnoses. (R. 489-91).

      Additionally, Dr. Brown’s opinion as to Plaintiff’s limitations is not supported by

her own examinations or the medical evidence as a whole. The ALJ explained that Dr.

Brown’s opinion in her MSS was not supported by the treatment record of Plaintiff for that

visit. (R. 20-21). The ALJ explained that although Dr. Brown limited Plaintiff to sitting

only two hours without interruption, Dr. Brown did not explain what particular medical

impairments would limit her in that way. Id. Further, although Dr. Brown limited Plaintiff

to no more than four hours of work per day, she failed to explain, based on her medical

examination, why Plaintiff would be limited in that way. Id. The ALJ additionally found

that Dr. Brown failed to explain when Plaintiff became limited as he suggested or how long
                                           20
the limitation would last. Id. Thus, the undersigned finds that the ALJ had good cause to

discount Dr. Browns’s opinion and his decision was supported by substantial evidence.

Accordingly, the Court concludes the ALJ properly considered and discounted the opinion

of Dr. Brown.

       The ALJ properly afforded Dr. Shubair’s medical opinion “no weight” because his

opinion was not bolstered by the evidence and because his opinion was inconsistent with

his own medical records. The ALJ found that Dr. Shubair’s assessed limitations of Plaintiff

were not consistent with his physical examinations or his treatment of Plaintiff and were

inconsistent with the untainted comprehensive physical examinations contained throughout

the record. (R. 21). Dr. Shubair’s opinion will be more fully discussed infra Section VII.B.

Thus, the undersigned finds that the ALJ had good cause to discount Dr. Shubair’s opinion

and his decision was supported by substantial evidence. Accordingly, the Court concludes

the ALJ properly considered and discounted the opinion of Dr. Shubair.

       Finally, the ALJ properly afforded Dr. Holmes’ medical opinion “no weight”

because his opinion was not bolstered by the evidence and because his opinion was both

conclusory and inconsistent with his own medical records. The ALJ found—and the

undersigned concurs—that Dr. Holmes’ one-sentence MSS stating that Plaintiff was

disabled was conclusory and was not accompanied by any evidence that supported his

opinion. (R. 21). The ALJ noted that Dr. Holmes opinion was not accompanied by any

radiographic or laboratory evidence or or by any physical examination.           A treating

physician’s report may be discounted when it is not accompanied by objective medical

evidence or is wholly conclusory. Edwards, 937 F.2d at 583 (citing Schnorr v. Bowen,
                                            21
816, F.2d 578, 582 (11th Cir. 1987)). Opinions that are dispositive of the case; i.e. that

would direct the determination or decision of disability, are reserved to the Commissioner.

20 C.F.R. § 404.1527(d). An opinion about whether Plaintiff is disabled is not a medical

opinion entitled to significant weight because that issue is dispositive of the case. See,

Hutchinson v. Astrue, 408 F. App.’x 324, 327 (11th Cir. 2011). Thus, the undersigned

finds that the ALJ had good cause to discount Dr. Holmes’ opinion, and his decision was

supported by substantial evidence. Accordingly, the Court concludes the ALJ properly

considered and discounted the opinion of Dr. Holmes.

B. The ALJ did not err in concluding that the opinion of Dr. Shubair should be
afforded no weight.

       Plaintiff argues the ALJ erred by failing to acknowledge the specialization of Dr.

Shubair and by rejecting his medical opinion. (Doc. 12) at 7-8. Plaintiff contends that the

opinions of Dr. Shubair are directly supported by his own examination findings as well as

the findings of Plaintiff’s other treating physicians. Id. at 9.

       Generally, the opinion of a specialist is entitled to more weight than the opinions of

other non-specialists. See 20 C.F.R. § 404.1527(c)(5). However, the ALJ must always

consider the medical opinions in the record together with the rest of the relevant evidence

received. Id. § 404.1527(b). While specialists generally are entitled to more weight, when

there are internal inconsistencies, the specialist’s opinion deserves less deference. See

Kerwick v. Comm’r of Soc. Sec., 154 F. App’x 863, 864 (11th Cir.2005). If the opinion of

the physician is not supported by medically acceptable clinical and laboratory diagnostic

techniques, the ALJ need not give it controlling weight. See 20 C.F.R. § 404.1527(c)(2).


                                              22
       Here, the ALJ properly afforded Dr. Shubair’s medical opinion “no weight” because

his opinion was inconsistent with the weight of the record in its entirety. Substantial

evidence supports this conclusion.     The ALJ noted that Dr. Brown, Plaintiff’s first

pulmonologist, referred Plaintiff to another pulmonologist, on April 22, 2014, but Plaintiff

did not see Dr. Shubair until October 13, 2015—some eighteen months later. (R. 18). The

ALJ described in substantial detail the various inconsistencies between Dr. Shubair’s

diagnosis with both his own examinations and the record as a whole. Id. at 18-19.

       For example, at Plaintiff’s first visit with Dr. Shubair on October 13, 2015, Dr.

Shubair reported a normal blood pressure of 111/76, normal breath sounds and good air

movement, no wheezing, rales, or rhonchi and normal heart rate and rhythm. (R. 769-76).

Yet despite reporting an unremarkable examination, he diagnosed severe COPD,

pulmonary hypertension, and congestive heart failure. Id. Just nine days later, on October

22, 2015, Plaintiff was examined by Dr. Shinkle who reported normal respiratory function

with unlabored breathing and no edema or cyanosis. (R. 788).

       The ALJ also found that subsequent examinations by other treating physicians were

also inconsistent with Dr. Shubair’s diagnosis. For example, on January 18, 2016, Plaintiff

was seen by Dr. Stewart (R. 737-40).        Dr. Stewart’s physical examination reported

unlabored breathing with normal breath sounds throughout and regular heart rate and

rhythm with no murmurs, gallops, or rubs, marked lower extremity edema, and normal

spinal range of motion. Id. Dr. Stewart diagnosed lower extremity edema, but not COPD,

bronchitis, or pulmonary hypertension. Id. Plaintiff was seen by Dr. Holmes one week

later on January 25, 2016. (R. 758-61). Dr. Holmes noted unlabored breathing and normal
                                            23
breath sounds without rhonchi, rales, or rubs as well as normal heart rate and rhythm with

no murmurs, rub, or gallop. Id. Dr. Holmes diagnosed pulmonary hypertension, but not

COPD, bronchitis, or asthma. Id. Yet, when Plaintiff was seen aby Dr. Shubair eight days

later, on February 2, 2016, Dr. Shubair recorded decreased breath sounds and diminished

air movement.      (R. 764-76).     Dr. Shubair diagnosed severe COPD, pulmonary

hypertension, and congestive heart failure. Id. Further inconsistencies are noted in the

record. See discussion supra Part V.

       The ALJ also found inconsistences with the two MSSs completed by Dr. Shubair—

seemingly completed on the same date and just nine days after being notified of her hearing

date. (R. 19). For example, one claimed Plaintiff could not perform work at any exertional

level while the other claimed Plaintiff could occasionally lift and/or carry up to twenty

pounds and sit for two hours and stand/walk for two hours in an eight-hour work day. Id.

The ALJ also noted that Plaintiff ceased treatment with Dr. Shubair after obtaining his

MSSs. Id.

       Thus, the undersigned finds that the ALJ had good cause to discount Dr. Shubair’s

opinion, and his decision was supported by substantial evidence. Accordingly, the Court

concludes the ALJ properly considered and discounted the opinion of Dr. Shubair.

C. The ALJ did not err in determining Plaintiff’s Residual Function Capability.

       Plaintiff argues that the ALJ erred by improperly acted as both Judge and medical

doctor when he determined that Plaintiff could perform work activities that exceeded the

opinions of her treating physicians. Doc. 12 at 10. Plaintiff asserts that by making his own

medical findings, the ALJ arbitrarily substituted his own hunch or intuition for the
                                            24
diagnosis of a medical professional. Id.

      An ALJ does not assume the role of a doctor when assessing a claimant’s RFC, and

an ALJ is not required to base his or her RFC finding on a doctor’s opinion. See Castle v.

Colvin, 557 F. App’x 849, 853-54 (11th Cir. 2014); Green v. Soc. Sec. Admin., 223 F.

App’x 915, 923 (11th Cir. 2007).           The determination of a claimant’s RFC is an

administrative assessment, not a medical one, and the final responsibility for assessing a

claimant’s RFC rests with the ALJ. See 20 C.F.R. §§ 404.1527(e)(2), 404.1545(a)(3),

404.1546(a), 416.927(e)(2), 416.945(a)(3), 416.946(a); SSR 96-8p; Castle, 557 F. App’x

at 853. An ALJ’s RFC assessment may be supported by substantial evidence, even in the

absence of any examining medical source opinion addressing Plaintiff’s functional

capacity. Green, 223 F. App’x at 923. Thus, an ALJ does not need a medical source

opinion to inform his RFC finding and may properly base his RFC finding on his evaluation

of the non-medical and medical evidence of record.

      “To find that an ALJ’s RFC determination is supported by substantial evidence, it

must be shown that the ALJ has provided a sufficient rationale to link substantial record

evidence to the conclusions reached.” Eaton v. Colvin, 180 F. Supp. 3d 1037, 1055 (S.D.

Ala. 2016) (citation and internal quotation marks omitted). There is no requirement that

the RFC determination “be supported by the assessment of an examining or treating

physician.” Id. at 1055–56. Nor is it required for the ALJ to “specifically refer to every

piece of evidence, so long as the ALJ’s decision is not a broad rejection, i.e., where the

ALJ does not provide enough reasoning for a reviewing court to conclude that the ALJ

considered the claimant's medical condition as a whole.” Packer v. Comm’r Soc. Sec.
                                              25
Admin., 542 F. App’x 890, 891–92 (11th Cir. 2013).

       Here, the ALJ extensively discussed the substantial evidence which supported his

assessment. (R. 15-22). In formulating Plaintiff's RFC, the ALJ considered the relevant

medical evidence of record, Plaintiff's testimony, and her reported daily activities. Id. For

example, the ALJ noted that Plaintiff cares for and has full custody of her six-year-old

autistic granddaughter; an activity that would seemingly require physical abilities at or

above those necessary for obtaining and maintaining employment. (R. 21)

       The ALJ found that Plaintiff’s medically determinable impairments could

reasonably be expected to cause her alleged symptoms. Id. However, the ALJ determined

that the intensity, persistence, and limiting effects of her symptoms were not enough to

limit her functioning in the workplace entirely. Id. The ALJ also noted that at several of

Plaintiff’s appointments, Plaintiff was counseled on how her obesity contributed to her

impairments and she was advised to switch to a low sodium and low carb diet, engage in

regular exercise, and cease excessive sweet tea consumption. (R. 21-22). There is no

evidence in the record, though, that Plaintiff adhered to this advice. Refusal to follow

prescribed medical treatment without a good reason may preclude a finding of disability.

Dawkins v. Bowen, 848 F.2d 1211, 1213 (11th Cir. 1988).

       Thus, the ALJ provided enough reasoning for the Court to conclude that he

considered Plaintiff’s medical condition as a whole. Accordingly, the court finds that the

ALJ provided more than a sufficient basis to link substantial record evidence to his

conclusion that Plaintiff could perform a range of light work.



                                             26
                                 VII. CONCLUSION

      Pursuant to the findings and conclusions detailed in this Memorandum Opinion, the

Court AFFIRMS the Commissioner’s decision.

      A separate judgment will be entered.

      DONE this 26th day of March, 2019.



                                       /s/ Stephen M. Doyle
                                       UNITED STATES MAGISTRATE JUDGE




                                             27
